           Case 1:19-cv-08153-LGS Document 69 Filed 03/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PAULA BELL,                                                  :
                                              Plaintiff,      :
                                                              :   19 Civ. 8153 (LGS)
                            -against-                         :
                                                              :         ORDER
 SL GREEN REALTY CORP., et al.,                               :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by the Opinion and Order dated February 11, 2021, Defendant Union Local

32BJ’s motion to dismiss was granted and Defendant SL Green Realty Corp.’s (“SL Green”)

motion to dismiss was granted in part and denied and part. All claims were dismissed except the

§ 1981 race discrimination claim against Defendant SL Green.

         WHEREAS, pro se Plaintiff was afforded an opportunity to file a letter by March 8,

2021, seeking leave to replead the dismissed claims. Plaintiff was advised that if she did not

timely file any letter, Defendant Union would be dismissed. No letter has been filed. It is

hereby

         ORDERED that the instant action is dismissed as to Defendant Union Local 32BJ for

the reasons stated in the February 11, 2021, Opinion and Order. It is further

         ORDERED that by April 2, 2021, Defendant SL Green and Plaintiff shall jointly file a

proposed case management plan for discovery on the remaining claim and shall state whether

they would like a second referral to the Court-annexed mediation program.

         The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff

and to enter judgment in favor of Defendant Union Local 32BJ only.

Dated: March 22, 2021
       New York, New York
